Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page11of
                                                           of77
Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page22of
                                                           of77
Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page33of
                                                           of77
Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page44of
                                                           of77
Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page55of
                                                           of77




 APPROVED:
 DATED this 29th day of March, 2021.



 ________________________________
 LARRY R. HICKS
 UNITED STATES DISTRICT JUDGE
Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page66of
                                                           of77
Case
Case3:21-cv-00124-LRH-CLB
     3:21-cv-00124-LRH-CLB Document
                           Document11
                                    6 Filed
                                      Filed03/26/21
                                            03/29/21 Page
                                                     Page77of
                                                           of77
